Case 1:20-cv-04809-TCB Document 1-12 Filed 11/25/20 Page 1 of 5




                             Exh. 11
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-12
                                 6-2 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 12 of
                                                            of 45




                          Ex. B to TRO Motion:
                           Coleman Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-12
                                 6-2 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 23 of
                                                            of 45




                          Ex. B to TRO Motion:
                           Coleman Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-12
                                 6-2 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 34 of
                                                            of 45




                          Ex. B to TRO Motion:
                           Coleman Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-12
                                 6-2 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 45 of
                                                            of 45




                          Ex. B to TRO Motion:
                           Coleman Affidavit
